Name: Decision of the EEA Joint Committee No 183/1999 of 17 December 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European Union law;  information and information processing;  economic geography;  deterioration of the environment;  marketing
 Date Published: 2001-03-15

 Avis juridique important|21999D0183Decision of the EEA Joint Committee No 183/1999 of 17 December 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0011 - 0011Decision of the EEA Joint CommitteeNo 183/1999of 17 December 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 151/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Commission Decision 97/622/EC of 27 May 1997 concerning questionnaires for Member States' reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 2aa (Commission Decision 94/741/EC) in Annex XX to the Agreement:"2aaa. 397 D 0622: Commission Decision 97/622/EC of 27 May 1997 concerning questionnaires for Member States' reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (OJ L 256, 19.9.1997, p. 13)."Article 2The texts of Decision 97/622/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 51.(2) OJ L 256, 19.9.1997, p. 13.